Title: To Thomas Jefferson from George Washington, 3 March 1784
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon Mar. 3d. 1784.

The last Post brought me the enclosed letter under cover from the Marquis de la Fayette.
If you have any News that you are at liberty to impart, it would be charity to communicate a little of it, to a body.
It is unnecessary, I hope, to repeat to you the assurances of the pleasure I should feel at seeing you at this retreat, or of the sincere esteem & regard with which I am Dear Sir Yr. Most Obedt. & very Hble Servt.,

Go: Washington


P.S. Has not Congress received a Memorial from Mr. De Witt, now, or lately Geographer to the Northern Army? The propositions which are contained in the Copy, which he sent me, seem founded in equity. And with respect to himself, I can assure you that he is a Modest, sensible, sober, and deserving young Man, Esteemed a very good Mathematician, and well worthy encouragement.
GW.

